Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 2, and 5-18 are pending in the instant application.

2.	In view of the claim amendment and arguments dated 07/14/2022 all previous claim objections and/or rejections have been withdrawn.


3.	Claims 1, 2, and 5-18 are allowed.

4.	The prior art neither teaches nor suggests the claimed mutant glucose oxidase comprising an amino acid sequence in which a residue corresponding to isoleucine at position 489 or arginine at position 335 in the amino acid sequence of SEQ ID NO:J is substituted with an amino acid residue having a reactive functional group in a side chain, wherein said mutant glucose oxidase is selected from the group consisting of: a) mutant glucose oxidase comprising an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of SEQ ID NO: 2 wherein said residue corresponding to isoleucine at position 489 in the amino acid sequence of SEQ ID NO: 1 is valine at position 511 in the amino acid sequence of SEQ ID NO: 2 and said residue corresponding to arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 is arginine at position 357 in the amino acid sequence of SEQ ID NO: 2, b) mutant glucose oxidase comprising an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of SEQ ID NO: 3 wherein said residue corresponding to isoleucine at position 489 in the amino acid sequence of SEQ ID NO: 1 is threonine at position 517 in the amino acid sequence of SEQ ID NO: 3 and said residue corresponding to arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 is alanine at position 363 in the amino acid sequence of SEQ ID NO: 3, c) mutant glucose oxidase comprising an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of SEQ ID NO: 4 wherein said residue corresponding to isoleucine at position 489 in the amino acid sequence of SEQ ID NO: 1 is isoleucine at position 512 in the amino acid sequence of SEQ ID NO: 4 and said residue corresponding to arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 is arginine at position 358 in the amino acid sequence of SEQ ID NO: 4, d) mutant glucose oxidase comprising an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of SEQ ID NO: 5 wherein said residue corresponding to isoleucine at position 489 in the amino acid sequence of SEQ ID NO: 1 is leucine at position 493 in the amino acid sequence of SEQ ID NO: 5 and said residue corresponding to arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 is serine at position 339 in the amino acid sequence of SEQ ID NO: 5, e) mutant glucose oxidase comprising an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of SEQ ID NO: 6 wherein said residue corresponding to isoleucine at position 489 in the amino acid sequence of SEQ ID NO: 1 is isoleucine at position 512 in the amino acid sequence of SEQ ID NO: 6 and said residue corresponding to arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 is arginine at position 358 in the amino acid sequence of SEQ ID NO: 6, f) mutant glucose oxidase comprising an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of SEQ ID NO: 7 wherein said residue corresponding to isoleucine at position 489 in the amino acid sequence of SEQ ID NO: 1 is isoleucine at position 509 in the amino acid sequence of SEQ ID NO: 7 and said residue corresponding to arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 is arginine at position 355 in the amino acid sequence of SEQ ID NO: 7, and g) mutant glucose oxidase comprising an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of SEQ ID NO: 8 wherein said residue corresponding to isoleucine at position 489 in the amino acid sequence of SEQ ID NO: 1 is isoleucine at position 510 in the amino acid sequence of SEQ ID NO: 8 and said residue corresponding to arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 is arginine at position 357 in the amino acid sequence of SEQ ID NO: 8.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652